Citation Nr: 1009276	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-24 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2007, the Board denied the claim.  The Veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  While the appeal was pending, the Veteran 
and the Secretary of VA submitted a Joint Motion for Remand 
to the Court.  In October 2008, the Court issued an Order 
vacating the October 2007 Board denial and remanded the claim 
to the Board for adjudication consistent with the Joint 
Motion directives.  

In its October 2007 decision, the Board also remanded the 
reopened claim for service connection for depression and an 
appeal for a higher initial disability evaluation for 
fibromyalgia for additional evidentiary development.  These 
matters have not yet been returned to the Board and are, 
therefore, not discussed in this decision.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
tinnitus has an etiological relationship to in-service noise 
exposure and service connected hearing loss.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Also, 
certain chronic diseases, including organic neurological 
disorders such as tinnitus, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  



Evidence

Service treatment records do not show complaints or treatment 
for tinnitus symptoms.  However, the Veteran reports 
experiencing noise exposure during active service in the Gulf 
War.  

Private treatment records from November 2000 showed that the 
Veteran complained of persistent tinnitus.  The physician's 
assessment was of tinnitus as secondary to high frequency 
neurosensory hearing loss.  The Veteran initially sought VA 
audiology treatment in June 2001.  He reported tinnitus 
symptoms during the past two years.  Another VA audiology 
note from March 2003 reflected that his tinnitus was 
worsening in both ears.  The audiologist diagnosed mild to 
moderate sensorineural hearing loss bilaterally.  He further 
stated that based upon the present hearing loss, reported 
tinnitus, and military noise exposure, it is as likely as not 
that these conditions could be related to active service.  

The Veteran was afforded a February 2005 VA examination.  He 
reported that his tinnitus symptoms began approximately 4 or 
5 years ago, but he was not completely sure.  Based on the 
Veteran's uncertainty about the date of onset, the examiner 
could not provide an etiology opinion without speculation.  

The Veteran submitted March 2009 private audiology records.  
The audiologist examined the Veteran and reviewed his medical 
history.  She opined that it is as likely as not that the 
Veteran's bilateral tinnitus was caused or aggravated by 
noise exposure that he experienced in service.  She noted 
that the Veteran reported that his tinnitus gradually began 
after he returned from the Persian Gulf, and she stated that 
the resulting tinnitus is at least as likely as to have been 
caused or aggravated by the Veteran's bilateral sensorineural 
hearing loss.  She explained that hearing loss, particularly 
noise induced hearing loss, may result in tinnitus.  She 
cited medical studies to support her conclusion that the 
Veteran's tinnitus was related to in-service noise exposure 
or service connected hearing loss.  

In a May 2009 statement, the Veteran stated that he did 
experience some amount of "buzzing" in his ears following 
his return from the Gulf War.  However due to more pressing 
medical problems, he did pay it much attention.  
Additionally, the Veteran's niece also affirmed her 
observations of the Veteran experiencing hearing difficulties 
following his Gulf War service. 

Analysis

Service treatment records do not show that the Veteran had 
tinnitus symptoms during active service.  Nevertheless, laws 
and regulations do not require in-service complaint of or 
treatment for tinnitus in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  The record shows that the Veteran served in the Gulf 
War, and the Board finds the Veteran credible in his reports 
of in-service noise exposure.  

The Veteran and his niece have submitted statements regarding 
his hearing symptoms.  They are competent to report their 
observations, and the Veteran is competent to report his 
symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see 
also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  The Board finds that the statements by 
the Veteran and his niece present credible lay evidence 
regarding tinnitus symptoms.  See Coburn v. Nicholson, 19 
Vet. App. 427, 433 (2006).  However, competent medical 
evidence is required to establish medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  
38 C.F.R. § 3.159(a).

In this instance, the competent medical evidence consists of 
an assessment in 2000 that the Veteran's tinnitus is 
secondary to high frequency neurosensory hearing loss, a 
March 2003 VA audiologist's opinion that it is as likely as 
not that the Veteran's tinnitus could be related to active 
service, a 2005 VA examination report in which the examiner 
was unable to provide an etiology opinion due to the 
Veteran's uncertainty about the date of onset of his 
tinnitus, and a March 2009 audiologist's opinion that it was 
as likely as not that the Veteran's tinnitus was caused or 
aggravated by noise exposure in service and/or caused or 
aggravated by his bilateral sensorineural hearing loss.  

Thus, VA treatment notes from March 2003 reflect that the 
audiologist believed tinnitus was etiologically related to 
the Veteran's reports of noise exposure, which the Board has 
deemed credible.  Also, the audiologist conducting the March 
2009 private audiology examination included a discussion 
supported by medical studies for her conclusion that tinnitus 
was related to either in-service noise exposure or service 
connected hearing loss.  The claim is granted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Although 
the motion granted by the Court specified that the claim must 
be remanded with instructions for an adequate examination and 
medical opinion, the Board believes, to the contrary, that 
obtaining another VA examination and medical opinion is now 
unnecessary, as the Veteran has since supplied a report of 
examination and medical opinion that he obtained himself.


ORDER

Service connection for bilateral tinnitus is granted, subject 
to the statutes and regulations governing the payment of 
monetary awards.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


